United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 07-2786
                                 ___________

Robert Bell,                              *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
       v.                                 * District Court for the
                                          * Eastern District of Missouri.
Felicia Curtis, Correctional Officer,     *
St. Louis City Justice Center; Unknown * [UNPUBLISHED]
Garret, Librarian, St. Louis City Justice *
Center; Unknown Percy, Correctional *
Officer, St. Louis City Justice Center; *
J. Miller, Medical Supervisor/Director, *
St. Louis City Justice Center; Pat        *
Schommer, Assistant Commissioner,         *
St. Louis City Justice Center; Carl       *
Gilmore, Deputy Superintendent, St.       *
Louis City Justice Center; Penny          *
Hubbard, Program Manager, St. Louis *
City Justice Center; Phil Robinson,       *
Unit Manager, St. Louis City Justice      *
Center; Terry Paine, Correctional         *
Counselor, St. Louis City Justice         *
Center; Dora B. Schriro, Commissioner, *
St. Louis City Justice Center;            *
Reginald Moore, Unit Manager, St.         *
Louis City Justice Center,                *
                                          *
              Appellees.                  *
                                    ___________

                            Submitted: February 7, 2008
                               Filed: February 13, 2008
                                ___________
Before RILEY, MELLOY, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.


       Missouri inmate Robert Bell appeals the district court’s order denying him
leave to proceed in forma pauperis (IFP) in his 42 U.S.C. § 1983 action. See Roberts
v. United States Dist. Ct. for N. Dist. of Cal., 339 U.S. 844, 845 (1950) (per curiam)
(denial of IFP motion is appealable order). The court’s denial of IFP status was based
on its finding that Bell had three strikes under 28 U.S.C. § 1915(g). The court also
denied leave to proceed IFP on appeal, and Bell has renewed his IFP motion in this
court.

       We have reviewed the docket sheets and orders in the three cases the district
court listed as strikes, see Owens v. Isaac, 487 F.3d 561, 563 (8th Cir. 2007) (per
curiam) (reviewing de novo district court’s interpretation and application of
§ 1915(g)), and have determined that Bell had only one strike when the instant lawsuit
and appeal were filed, see Campbell v. Davenport Police Dep’t, 471 F.3d 952, 952-53
(8th Cir. 2006) (per curiam) (dismissals are counted as strikes only when appeals have
been exhausted or waived; § 1915(g) does not apply unless inmate has three strikes
at time he files lawsuit or appeal). Accordingly, we grant Bell’s motion to proceed
IFP in this appeal, and reverse the district court’s order denying Bell IFP based on
section 1915(g). We deny Bell’s motion to stay the appeal.
                         ______________________________




                                         -2-